Citation Nr: 1224584
Decision Date: 07/16/12	Archive Date: 09/11/12

Citation Nr: 1224584	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  04-29 116	)	DATE JUL 16 2012
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.  

2.  Entitlement to an initial compensable rating for left Achilles tendonopathy, for the period prior to March 24, 2008.  

3.  Entitlement to an initial rating in excess of 20 percent for left Achilles tendonopathy for the period beginning March 24, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for a right wrist disability.  The RO granted service connection, effective July 1, 2003, for left Achilles tendonopathy, and assigned a 0 percent disability rating.  

In a February 2008 decision, the Board denied service connection for a right wrist disability and denied a compensable initial rating for left Achilles tendonopathy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In an October 2009 rating decision, the RO increased the rating for left Achilles tendonopathy to 20 percent, effective March 11, 2008.  

In a June 2010 decision, the Court vacated the February 2008 Board decision, 
and remanded the claim for service connection for right wrist disability and left Achilles tendonopathy initial rating issue for further development and readjudication.

The Veteran's claim for service connection for left wrist disability was denied in the August 2003 rating decision.  The Veteran appealed that denial to the Board.  In February 2008, the Board remanded the issue to the RO for the issuance of a statement of the case (SOC).  The RO issued an SOC in April 2008.  In August 2008, the Board remanded the claim for the RO to re-issue the SOC to the Veteran at his most recently identified address.  The RO re-issued the SOC in September 2008.  The Veteran did not submit a timely substantive appeal after the RO 
re-issued the SOC.  Thus, he did not perfect an appeal on the issue of service connection for left wrist disability, and that issue is not before the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2011).

The claim for increased initial rating was previously characterized solely as one claim for an initial compensable rating for left Achilles tendonopathy.  However, in light of the evidence of record and the Veteran's contentions, the Board has recharacterized the appeal as encompassing claims for an initial compensable rating for left Achilles tendonopathy for the period prior to March 24, 2008, and an initial rating in excess of 20 percent for left Achilles tendonopathy for the period beginning March 24, 2008, as reflected on the title page.  

In the October 2009 rating decision that increased the disability rating for left Achilles tendonopathy to 20 percent, the RO used March 11, 2008, as the date of the Veteran's claim for increase, as the effective date of the increase.  However, the Veteran's correspondence was dated March 11, 2008, but not received by the RO until March 24, 2008.  With the December 2009 rating decision, the RO corrected the effective date on the rating code sheet to March 24, 2008.  See 38 C.F.R. § 3.400 (2011).  There was no change in payment as payment of monetary benefits based on an increased award of compensation may not be made for any period prior to the first day of the calendar month after the month in which the award became effective.  38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 3.31 (2011).  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons explained below, the issue of service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



ORDER OF VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  In a February 2008 decision, the Board denied the Veteran's claim for an initial compensable rating for left Achilles tendonopathy.  In December 2011, pursuant to a June 2010 Court decision, the Board remanded the Veteran's claim for an initial compensable rating for left Achilles tendonopathy for a current VA examination.  

In a January 2012 motion to vacate, the Veteran submitted argument through his representative that he was not contesting the 20 percent initial rating for his left Achilles tendonopathy, effective in March 2008.  He indicated that he only sought a higher initial rating for his left Achilles tendonopathy for the period prior to March 2008, and that he did not want a remand for a current VA examination, as this would serve no useful purpose in light of his contentions.  Additionally, the Veteran argued that the Board previously failed to consider two lay statements dated in May 2011 that had been submitted in support of his claim.  Thus, in the interest of due process, the Board will consider the Veteran's claim for an initial compensable rating for left Achilles tendonopathy, for the period prior to March 24, 2008, without further remand.  The May 2011 lay statements will also be addressed by the Board.     

The Board is vacating its December 2011 decision in the interest of due process solely for the issue of entitlement to an initial compensable rating for left Achilles tendonopathy.  Accordingly, the December 21, 2011 Board decision addressing the issues of entitlement to an initial compensable rating for left Achilles tendonopathy is vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).  Rather, the Board will reconsider the Veteran's claim for an increased initial rating for left Achilles tendonopathy as if the December 2011 decision had never been issued.  See 38 C.F.R. § 20.904(a)(3).

FINDINGS OF FACT

1.  In a January 2012 communication, the Veteran withdrew his appeal concerning entitlement to an increased initial rating for left Achilles tendonopathy, rated as 20 percent disabling for the period beginning March 24, 2008.  

2.  For the period prior to March 24, 2008, the Veteran's left ankle demonstrated a full range of motion with dorsiflexion ranging from 0 to 20 degrees and plantar flexion ranging from 0 to 45 degrees, both without pain on motion.  There was no evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased initial rating for left Achilles tendonopathy, rated as 20 percent disabling for the period beginning March 24, 2008, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).   

2.  For the period prior to March 24, 2008, the criteria for an initial compensable rating for left Achilles tendonopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2003 letter, issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post service VA and private treatment records, a VA examination report, and lay statements.  With respect to treatment records from the VA medical center in Huntsville, Alabama, the RO made a formal finding regarding the unavailability of those treatment records in September 2010, noting that all efforts to obtain such records had been exhausted and that further attempts would be futile.  The Veteran was informed of this in a September 2010 letter, and was requested to submit any treatment records in his possession.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Moreover, as the Board concludes below that the preponderance of the evidence is against the claim, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).  

In a January 2012 written communication, the Veteran stated that he wished to withdraw his pending appeal of entitlement to an initial rating in excess of 20 percent for left Achilles tendonopathy for the period beginning March 24, 2008.  The Veteran's written statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  

As the Veteran has withdrawn his appeal as to the issue of entitlement to an initial rating in excess of 20 percent for left Achilles tendonopathy for the period beginning March 24, 2008, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to an initial rating in excess of 20 percent for left Achilles tendonopathy for the period beginning March 24, 2008, is dismissed.  

Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Veteran has been diagnosed with left Achilles tendonopathy.  Achilles tendonopathy is an unlisted disorder that the RO previously rated by analogy under Diagnostic Code 5280, which pertains to hallux valgus.  The Board finds that this diagnostic code does not accurately address the Veteran's disability, as the code pertains to the big toe.  The RO subsequently rated the Veteran's disability by analogy under Diagnostic Code 5271, which pertains to limited motion of the ankle.  Because of the nature of the Veteran's disability, the Board finds that the rating criteria under Diagnostic Code 5271 that were applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2011).  The Board finds that the Veteran's disability can also be rated appropriately under Diagnostic Code 5284 for foot injuries.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under these diagnostic codes.  

Under Diagnostic Code 5271, a 10 percent disability rating requires moderate limited motion of the ankle.  A 20 percent disability rating, which is also the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5284, the evidence must demonstrate a moderate foot injury is present in order to assign a 10 percent rating.  A 20 percent rating is assigned when the evidence shows moderately severe injuries.  A rating of 30 percent is warranted when the evidence reflects severe foot injuries.  A 40 percent rating is assigned when the evidence demonstrates that the injuries reflect an actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  Finally, a rating of 0 percent is assigned when the schedule does not provide a 0 percent evaluation for a diagnostic code and the requirements for a compensable evaluation have not been met.  38 C.F.R. § 4.31 (2011).  

The Veteran contends that his left Achilles tendonitis problem is severe, stating that he has trouble walking, standing and running due to the pain.  He also asserts that the pain is so severe that he has trouble sleeping and requires medication.  

Service treatment records note the Veteran being seen repeatedly for complaints of pain in his left Achilles tendon.  Records from January 2003 show that x-rays, bone scan, and an MRI were negative.  The May 2002 MRI revealed no Achilles tendonopathy.  There was no tenderness to palpation, swelling, inflammation, or loss of range of motion.  On separation clinical examination in March 2003, the Veteran's feet and lower extremities were normal.  

At an August 2003 VA examination, the Veteran reported pain in the left Achilles tendon while walking or standing.  He complained that he could no longer run due to Achilles tendon pain.  He maintained that his Achilles tendon did not usually hurt when he was sitting or lying down.  He stated that he had received injections into the tendon in the past and that he currently received medication for his tendon.  While he denied ever having used a cane, crutches, or walker, he indicated that he had used a specific type of shoe to stabilize his foot and would occasionally wrap his foot and heel in an Ace bandage.  Examination of the foot revealed no pain on motion.  Both Achilles tendons were noted to be straight and firm, and there was no pain on vigorous attempt to move the left Achilles tendon.  An examination of the ankle was negative.  Dorsiflexion in both feet was full, with 20 degrees dorsiflexion and 45 degrees plantar flexion, with no pain on motion.  Additionally, there was no varus or valgus angulation of the feet.  The Veteran had good bilateral arches, and his heels were not tender.    

A September 2003 private medical record shows that the Veteran was taking medication for Achilles tendon pain.  

Medical records from a military facility dated in June 2006 indicate that the Veteran received treatment for left Achilles tendonitis.  The Veteran complained of left ankle and calf pain.  An antalgic gait for the first few steps was noted.  There was tenderness on palpation of the Achilles tendon, and calf raise revealed mild increased pain.  However, range of motion of the ankle and foot were normal.  The anterior drawer sign was not observed, and there was no tenderness to palpation of the ankle.  He was given a night splint and heel lift.

In May 2011 lay statements, the Veteran's co-worker and employer reported that they had known the Veteran for the past 2 years, during which his Achilles tendon pain appeared to be severe and constant.  They indicated that he walked with a very pronounced limp, and that he informed them that it was physically difficult to get up in the morning due to the pain.  They observed that his Achilles tendon would hurt when he was standing, and that he was unable to run.  The Veteran was also noted to be unable to do routine walking without frequently taking breaks to let his leg rest.  Because the pain persisted even while he was sitting, the Veteran had to reposition himself periodically and rub his leg as a means of coping with the pain while sitting.     

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for the period prior to March 24, 2008, the Veteran's left Achilles tendonopathy is appropriately evaluated as 0 percent disabling.  The objective findings of record do not reflect moderate, moderately severe, or severe foot disability to warrant a higher evaluation.  While the Board acknowledges the Veteran's complaints of pain at night and while walking, standing, and running, the clinical findings demonstrate full range of motion in the ankle and foot that was not limited by pain.  The Board acknowledges that the Veteran was noted to have an antalgic gait for the first few steps, but such findings, along with the pain free normal motion, are consistent with, at most, a mild foot injury.  The Board emphasizes that with respect to foot disabilities, a compensable rating requires at least moderate disability.  Here, while some disability has been shown, primarily subjective complaints of pain and objective findings of an antalgic gait for the first few steps, the objective clinical findings do not reflect more than mild disability.  Accordingly, a higher initial evaluation would not be appropriate under Diagnostic Code 5284.  Similarly, a higher initial rating is not warranted for the Veteran's disability under Diagnostic Code 5271, as there is no evidence of moderate limitation of motion of the Veteran's left ankle.  Thus, the preponderance of the evidence is against the claim for an initial rating in excess of 0 percent for left Achilles tendonopathy, for the period prior to March 24, 2008.  

Additionally, the Board acknowledges the Veteran's argument that in rendering its decision, the Board should consider the May 2011 lay statements he submitted in support of his claim.  However, the Board notes that the Veteran's employer and co-worker both essentially indicated that they had only known the Veteran since 2009.  The current claim on appeal pertains to the period of time prior to March 24, 2008, which precedes the time that the Veteran has known his co-workers.  Therefore, since the Veteran's employer and co-worker cannot attest to the symptoms of the Veteran's disability prior to March 24, 2008, the Board finds that their May 2011 lay statements are not pertinent to the issue on appeal.    

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his left Achilles tendonopathy.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 0 percent evaluation assigned prior to March 24, 2008, and do not more nearly approximate the criteria for a higher evaluation at any time during the relevant period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5284 (2011); see also Fenderson, supra. 

The Board has also considered whether the Veteran's left Achilles tendonopathy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

ORDER

The appeal concerning the issue of entitlement to an initial rating in excess of 20 percent for left Achilles tendonopathy for the period beginning March 24, 2008, is dismissed.

An initial compensable rating for left Achilles tendonopathy, for the period prior to March 24, 2008, is denied.


REMAND

In his January 2012 statement, the Veteran indicated that he would like to preserve the Board's December 2011 decision as it related to his claim for service connection for a right wrist disability.  In that decision, the right wrist claim was remanded for additional development.  

However, due to factors beyond the control of the AMC, the case was returned to the Board before action on the remand could be fully completed.  Thus, the Board will reissue the prior remand as it pertained to the claim for service connection for a right wrist disability.

The Veteran reports current right wrist disability.  He contends that symptoms began during service in 2000 and have continued since.  The Veteran's service treatment records do not contain any report of wrist problems.  VA received the Veteran's claim for service connection for several disorders, including right wrist disability, in July 2003.  Because less than a month passed between the Veteran's separation from service and the receipt of his claim, the Veteran's memory of experiences during service was fresh.  Therefore, his 2003 accounts of right wrist symptoms during service are reasonably credible.

Post-service treatment records indicate treatment for right wrist pain in a September 2003 private medical report.  At an August 2003 VA examination, the Veteran was diagnosed with right wrist strain.  However, the examiner provided no opinion regarding the etiology of the Veteran's right wrist strain.  

The Veteran's employer and co-worker indicated in May 2011 lay statements that they had noticed the Veteran's right hand shaking frequently when they met him 2 years ago.  They reported that the Veteran's wrist pain appeared to be constant and severe, preventing the Veteran from carrying much in his right arm, causing him difficulty in writing, and rendering him unable to perform simple household chores or play sports with his son.  The Veteran had also informed them that his wrist pain was associated with an injury that he had sustained during his period of service.     

Given the evidence outlined above for a right wrist disability, the Veteran should now be afforded a VA joints examination with medical opinion as to whether his current right wrist disability arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for any right wrist disability at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.     

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA joints examination to obtain a medical opinion from a physician as to whether any current right wrist disability is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right wrist disability arose during service or is otherwise related to any incident of service.  The medical rationale for all opinions expressed should be provided. 

3.  After any additional development deemed necessary based on the information received as a result of the above development has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 1146590	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  04-29 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to an initial compensable disability rating for left Achilles tendonopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to June 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for right wrist disability.  The RO granted service connection, effective July 1, 2003, for left Achilles tendonopathy, and assigned a 0 percent disability rating.  

In a February 2008 decision, the Board denied service connection for right wrist disability and denied a compensable initial rating for left Achilles tendonopathy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In an October 2009 rating decision, the RO increased the rating for left Achilles tendonopathy to 20 percent, effective March 11, 2008.  

In a June 2010 decision, the Court vacated the February 2008 Board decision, 
and remanded the right wrist disability service connection and left Achilles tendonopathy initial rating issues for further development and readjudication.

The Veteran's claim for service connection for left wrist disability was denied the August 2003 rating decision.  The Veteran appealed that denial to the Board.  In February 2008, the Board remanded the issue to the RO for the issuance of a statement of the case (SOC).  The RO issued an SOC in April 2008.  In August 2008, the Board remanded the claim for the RO to re-issue the SOC to the Veteran at his most recently identified address.  The RO re-issued the SOC in September 2008.  The Veteran did not submit a timely substantive appeal after the RO 
re-issued the SOC.  Thus, he did not perfect an appeal on the issue of service connection for left wrist disability, and that issue is not before the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2011).

At this time, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports current right wrist disability.  He contends that symptoms began during service in 2000 and have continued since.  The Veteran's service treatment records do not contain any report of wrist problems.  VA received the Veteran's claim for service connection for several disorders, including right wrist disability in July 2003.  Because less than a month passed between the Veteran's separation from service and the receipt of his claim, the Veteran's memory of experiences during service was fresh.  Therefore, his 2003 accounts of right wrist symptoms during service are reasonably credible.

The Court found that an August 2003 VA medical examination was inadequate regarding the nature and existence of current disability of the right wrist.  The Board will remand the right wrist issue for a new VA medical examination, with claims file review, to address the nature of any current right wrist disability and to obtain an opinion as to whether any such disability is related to service.  

The Court found that the August 2003 VA examination also was inadequate regarding any functional impairment produced by the left Achilles tendonopathy while that disorder was symptomatic.  The Board notes that the Veteran has since undergone a VA examination in September 2009, during which functional impairment was actively shown.  However, the Court, although likely unaware of the September 2009 VA examination, has ordered that the Board conduct a new examination.  Accordingly, the Board will remand the left Achilles tendonopathy issue for a new VA examination, with file review, to address the current manifestations of the left Achilles tendonopathy.  

In addition, the Board notes that there is a six year gap between VA examinations, and there does not appear to be any post service treatment records dating prior to March 2007.  Therefore, information concerning relevant post service medical records should also be requested from the Veteran.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his left ankle/foot and right wrist conditions since his discharge from service.  After securing the necessary release, the RO/AMC should request any records which are not duplicates of those already contained in the claims file.  If any records identified by the Veteran cannot be obtained, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for VA joints and feet examinations to address claims regarding the right wrist and left Achilles tendon.  The examiner must review the Veteran's claims file in conjunction with the examination.  All indicated tests should be completed and the results reported.  



	(CONTINUED ON NEXT PAGE)



a. For the wrist, the examiner should indicate whether the Veteran has any disability affecting his right wrist, and should provide a diagnosis for any such disability found.  After reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any current right wrist disability arose during service or is otherwise related to service, to include the Veteran's report of experiencing wrist pain during service.  The examiner should explain his or her conclusions and opinions.

b. For the left Achilles tendonopathy, the examiner should conduct a left foot examination as well as an examination of the left ankle.  The examination report should show the range of motion of the left ankle, to include the degree at which pain begins.  The examiner should also address whether functions of the left foot and ankle are impaired due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, to include during flare-ups as a result of the left Achilles tendonopathy.  

3.  After completion of the above, review the expanded record and determine if the Veteran's remanded claims can be granted.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


